Citation Nr: 1106688	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from September 1975 to 
June 1979, and again from November 1980 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which reopened the claim for service connection for 
a low back disorder and denied it on the merits.  This claim is 
now under the jurisdiction of the St. Louis, Missouri RO.  

The claim was originally denied in a June 1984 rating decision 
which the Veteran did not appeal.  Consequently, the decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).  However, the RO was unable to obtain any of 
the Veteran's service treatment records at the time the decision 
was rendered.  These records have since become available and 
associated with the claims file and are clearly relevant to the 
claim of service connection for a low back disorder.  Thus, while 
the issue was certified as whether new and material evidence had 
been submitted to reopen the claim, the issue had been 
recharacterized to consider service connection on a de novo 
basis.  See 38 C.F.R. § 3.156(c) (2010).  Any award based in 
whole or part on the service treatment records will be effective 
on the date entitlement arose or the date VA received the 
previously denied claim, whichever is later.  See id.  

The Board remanded the instant claim in October2009 for further 
development.  

This case is now ready for appellate review.  




FINDING OF FACT

Osteoarthritis of the lumbosacral spine with soft-tissue damage 
is the result of an inservice injury.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, osteoarthritis of the 
lumbosacral spine with soft-tissue damage was incurred by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

In light of the full grant of benefits sought on appeal for this 
claim, no further notification or assistance is necessary to 
develop facts pertinent to the Veteran's claim for service 
connection for residuals of a low back disorder.  To the extent 
that the Veteran may not have been provided with appropriate 
notice with respect to his claim, any such error would clearly be 
harmless as his claim is being granted for reasons explained in 
greater detail below and the agency of original jurisdiction 
(AOJ) will remedy any defect when effectuating the award of 
benefits.  


Service Connection 

The Veteran asserts that service connection is warranted for a 
low back disorder based on service incurrence.  He maintains that 
he fell from a truck while in service.  He related that he has 
had chronic back problems since that fall which continue to this 
date.  

In order to establish service connection on a nonpresumptive 
direct-incurrence basis, the Veteran must provide evidence of a 
current disability, an in- service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2010).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).



With respect to a current disability, the Veteran underwent a VA 
MRI in May 2007.  He was diagnosed with mild degenerative changes 
at L3-L4 and L4-L5.  Shedden element (1) has therefore been met.  

As to Shedden element (2), service treatment records show that 
the Veteran fell from a truck in September 1983. He landed on his 
head and had limited lumbar flexion and increased spasm of the 
lower back.  The assessment was low back strain.  X-rays 
performed in October 1983 showed no compression deformity seen 
and no spondylolysis or spondylolisthesis was shown.  He 
underwent physical therapy for the remainder of his service 
period (two months).  On separation examination it was noted that 
the Veteran had chronic low back pain.  In this case, the 
evidence of record has shown that the Veteran sustained a back 
injury in service, therefore, the Shedden element (2) has been 
met.  

Finally, as to Shedden element (3), the record includes a  VA 
July 2007 VA outpatient treatment record that relates, in 
pertinent part, the Veteran's in-service back injury to a current 
diagnosis of diffuse soft tissue musculoskeletal injury and what 
was felt to be early osteoarthritis.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  In determining whether statements submitted by an 
appellant are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms such as 
back pain because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  The 
Board finds that the Veteran's reported history of continued 
symptomatology since active service, is competent, and credible.  

The first evidence of the Veteran's continued complaints of a  
back disorder, occurred immediately after service.  Although the 
Veteran's service treatment records could not be located, in 
July 1984, shortly after service, he underwent a VA examination.  
X-ray examination and diagnosis indicated reverse 
spondylolisthesis, L5-S1 of congenital origin.  Although 
congenital defects are not diseases or injuries for VA purpose, 
see 38 C.F.R. § 3.303(c), later location of the Veteran's service 
treatment records indicated in October 1983, that the Veteran did 
not have spondylolisthesis.  

The Board notes the multi-year gap between discharge from active 
duty service (1983) and further reported symptoms in 1996 and x-
rays of his back, although normal, in 1993.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the [V]eteran's 
health and medical treatment during and after military service, 
as evidence of whether a pre-existing condition was aggravated by 
military service").  However, the record is replete with 
evidence showing that the Veteran has complained of chronic low 
back pain since his in-service injury.  Indeed, the fact that the 
Veteran filed a claim for low back disability immediately 
following service lends credence to his current claim.

Consideration has been given to the negative opinions from a 
June 2005 VA examination and a July 2010 VA examination with its 
August 2010 addendum.  The June 2005 VA examination provided a 
diagnosis of a back condition alleged with normal radiographic 
studies and what the examiner felt to be a normal examination.  
It was the examiner's opinion that the incident described in the 
Veteran's military medical records associated with his fall from 
the truck and the treatment was not because of his current 
complaints associated with his back.  However, the examiner did 
not state what he believed was the basis of the etiology of the 
Veteran's back disorder.  

The July 2010 VA examination made a diagnosis of chronic back 
pain with normal x-rays.  The examiner stated that no opinion 
could be offered without resorting to speculation.  The 
August 2010 VA addendum clarified his findings.  `He related that 
the Veteran's symptoms were way out of proportion to any changes 
on the regular x-rays or on the MRI scan.  Therefore, he stated 
that no opinion was expressed without resorting to speculation.  
The examiner stated that any speculation would have been that the 
Veteran was not cooperating with the examiner.  Overall, it was 
the feeling of the examiner that a normal regular x-ray was a 
very important negative finding when it came to evaluating 
symptomatic degenerative joint disease.  The MRI scan was a 
refinement in that case.  MRI scans were important in other 
situations, according to the examiner.  

The Board recognizes that the June 2005 and August 2010 VA 
examination reports indicate that the Veteran may be magnifying 
or over-endorsing his symptoms of a back disorder.  However, the 
fact remains that there is evidence that the Veteran injured his 
back in service, that he has continuously complained of low back 
pain since that injury, and that his currently diagnosed 
osteoarthritis with soft-tissue damage has been associated with 
that injury.  Neither VA examination seems to have clearly 
addressed these points.  The fact that an MRI is a more refined 
study when compared to an X-ray does not negate the finding that 
the Veteran has a current disability of the spine.  Indeed, even 
if the Veteran is exaggerating his symptoms, which does appear to 
be the case, the Board is hard-pressed to believe that findings 
of the MRI have been manipulated.

When considering the positive opinion from VA in July 2007 which 
attributes his back disorder to service, along with the Veteran's 
own lay statements that assert the same, and the negative June 
2005 and July 2010 with August 2010 addendum VA examinations 
which indicated that the Veteran magnified his symptoms and that 
his condition basically was normal when viewed with the x-ray 
examinations, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran's low back disorder is 
etiologically related to his active service.  Since the Veteran's 
recently located service medical records do show that the Veteran 
sustained injury to his back after falling off of a truck, and 
the Veteran states that he had residuals thereof since service, 
and a MRI shows that there are degenerative changes of the low 
back with no showing of intercurrent causes, upon resolution of 
all reasonable doubt in the Veteran's favor, the Board concludes 
that service connection is warranted for a low back disorder.  


ORDER

Service connection for osteoarthritis of the lumbosacral spine 
with soft-tissue damage is granted.  





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


